This action was brought to recover certain tools and trade fixtures which appellee claims he owns. Appellant claims that she is the absolute owner thereof. The jury having been waived, the matter was submitted to the court, which held that appellee was the owner of certain parts of the property involved, and allowed him to recover $217 therefor. The finding of the court, of course, has the force and effect of a verdict of the jury.
No complaint is made of any errors in the admission or rejection of testimony. All the errors assigned go to the question of the sufficiency of the testimony to support the findings of the court.
Appellee insists that appellant is not entitled to be heard here because no exceptions were taken in the lower court. An inspection of the record shows that no exceptions were taken to the findings of the court or to the judgment entered, and no motion for new trial was filed. This being so, there is nothing before us for consideration. Daniels v. Iowa City, 191 Iowa 811;Gillespie v. Ashford, 125 Iowa 729; Coad v. Schaap, 144 Iowa 240;Redding v. Page, 52 Iowa 406; Soup v. Smith, 26 Iowa 472. —Affirmed.
De GRAFF, C.J., and EVANS and MORLING, JJ., concur. *Page 198